 In the Matter of NEW YORK STEAM LAUNDRY, INC., ARROW ZORRICDRY CLEANERS,AND NEW YORK LAUNDRY, EMPLOYERandLAUNDRYWORKERS INTERNATIONALUNION, LOCAL No. 337, AFL,PETITIONERCaseNo. 10-RC-241SECOND SUPPLEMENTALDECISIONANDORDERFebruary 10, 1949On December 30, 1948, the Board issued a Supplemental Decision,Order, and Direction of Election 1 in this case.Thereafter, the Em-ployer filed with the Board objections 2 to this Supplemental Decision,wherein the Employer,inter alia,moved the Board for a stay of execu-tion of the aforementioned Direction of Election and, in effect, urgedthe Board to reconsider its Supplemental Decision.The variousmatters raised by the Employer are treatedseriatim:1.The Employer asserts that it has been prejudiced by not havingproper knowledge of the basis upon which the Board reconsidered theoriginal Decision and Order 3 in this case.As indicated in the Supple-mental Decision, the Board reconsidered the matter at the request ofa party to the proceeding 4 and basedits reappraisalof the issues uponthe original record made at thehearing inwhich the Employerparticipated.52.The Employer asserts that the Supplemental Decision does notconform with the original petitionas amendedat the hearing, where-upon the Employer contends that the Supplemental Decision is notbased upon a properly amended petition.The original petition sought certification of a unit of employees of"New York Steam Laundry, Inc., and Arrow Zorric Dry Cleaners."As amended at the hearing, the petition sought a unit of employees of"New York Laundry, [including retail and wholesale departments]and Arrow Zorric Dry Cleaning Plant."After the conclusion of the1 80 N. L. R B. 1597.2Entitled"Protest to Order and Direction of Election."3SON L. R.B.4.aWe find no merit in the Employer's contention insofar as it suggests that the Boardlacks power to reconsider its own decisions.Matter of Advance Pattern,80 N. L.it. B. 29.3The Employer also filed a brief which was considered by the Board.81 N. L.R. B., No. 103.591 592DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing the Petitioner filed a brief, a copy of which was served uponthe Employer's counsel, in which the Petitioner requested elections inseparate units at New York Laundry (including retail and wholesaledepartments) and Arrow Zorric Dry Cleaners, respectively,assertingthat the evidence indicated the propriety of such separate units.Throughout the proceeding and apart from other considerations, theEmployer contended that a separate unit be established at ArrowZorric Dry Cleaners as well as separate units at the New York Laundryretail department and the New York Laundry wholesale department,respectively.In its Suplemental Decision, the Board established asingle appropriate unit comprising employees of both the retail andwholesale departments of New York Laundry. Clearly, this unitdetermination was within the scope of the petition, as amended, andbased upon considerations (discussed hereinafter) which were fullylitigated by the parties, at thehearingand in their briefs.3.The Employer properly asserts that the Supplemental Decisionerroneously stated the Employer's position concerning the inclusion ofretail and wholesale departments in a single unit.As stated above,and our Supplemental Decision is hereby accordingly amended, theEmployer contended that the wholesale and retail departments shouldconstitute separate units.The record conclusively shows that the retail and wholesale depart-ments are operated as an integrated enterprise.The departments areindividually housed in separate, but physically connected, buildings;the general manager of New York Laundry decides personnel andoperating policies for both departments; the clerical and bookkeepingwork for both departments is done in one office, and there are no sep-arate bookkeeping operations for the two departments; there is a sim-ilarity of workclassificationsand of employee skills of both depart-ments; a singlecrew does the maintenance work for both departmentswithout cost allocation to the respective departments; receipts fromboth departments go into a single account; and, a single group insur-ance covers the employees of both departments. In support of itsposition, the Employer asserted that the departments are located inseparate buildings; separate records, including pay rolls, are main-tained; the wholesale department buys its steam from the city; eachdepartment has its own trucks ; and there is no interchange of produc-tion personnel between the departments.Upon the entire record in the case, including a consideration of thecontentions of the parties, we find that the afore-mentioned depart-ments are closely integrated in the operation of the Employer's laun-dry business.Accordingly, we affirm our determination that the unitas described in the Supplemental Decision of December 30, 1948, is NEW YORK STEAM LAUNDRY, INC.593appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.4.The Employer properly asserts with reference to Item 1, para-graph 4, of the Supplemental Decision, that the annual gross businessof the retail department is approximately $531,000, as correctly statedin our original Decision, and not $231,000.The Supplemental Deci-sion is accordingly hereby amended 65.In support of its contention respecting the assertion of jurisdic-tion in the matter, the Employer refers to another recent decision 7wherein the Board declined jurisdiction on facts similar to those atbar.The Board was aware of that Decision, and our action in theSupplemental Decision in this matter was taken advisedly.To dispelany further misunderstanding, we state explicitly what we believewe earlier did by implication, namely, that insofar as the Supplemen-tal Decision is inconsistent with prior decisions, the law of such priordecisions is hereby overruled.Except as they may be consistent with the above findings and con-clusions, the Employer's objections to the Supplemental Decision andDirection of Election in this matter are without merit, and are herebydenied.CHAIRMAN HERZOG took no part in the consideration of the aboveSecond Supplemental Decision and Order.This typographical error does not affect our finding that the New York Laundry isengaged in commerce within the meaning of the Act, and that a question affecting com-merce exists concerning the representation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4Matter of Red Star Industrial Service,80 N. L. R B. 847.